Citation Nr: 0410221	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to include 
asbestosis and lung cancer, as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the claim for service connection for asbestosis.  The 
veteran has timely perfected an appeal of this determination to 
the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on his part.  


REMAND

The veteran contends, in essence, that he has a lung disorder as a 
result of exposure to asbestos during service.

The Board notes that the veteran served as a fireman in the engine 
room aboard various ships during his service in the U.S. Coast 
Guard during World War II.  The Board observes that the ships used 
by the U.S. Coast Guard in that era generally contained asbestos.  
The Board also observes that the veteran has been diagnosed with 
asbestosis and adenocarcinoma of the left upper lobe of the lung.  
In this regard, the Board notes that VA acknowledges that 
inhalation of asbestos fibers can cause asbestosis and lung 
cancer.  See Veterans Benefits Administration Manual M21-1, part 
VI, paragraph 7.21(b)(2).  In addition, the Board notes that the 
veteran worked as a plumber for 21 years after service.  In this 
regard, the Board observes that the veteran may have been exposed 
to asbestos during his postservice occupation.  See id. at 
paragraph 7.21(b)(1).  

While the Board observes that the veteran may well have been 
exposed to asbestos during service, VA must also determine whether 
there is medical evidence linking the veteran's current lung 
disorder to service.  Accordingly, the Board finds that a VA 
examination is necessary to determine whether the veteran's 
current asbestosis or lung cancer is related to or had its onset 
during service.  38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).

In addition, the Board observes that, in an April 1999 note, T.E. 
O'Mara, M.D., stated that the veteran was supposed to have a 
repeat CT scan at the VA the next day.  The Board observes that 
the record contains treatment reports from the VA Medical Center 
(VAMC) in Charleston, South Carolina, dated from October 2001 to 
September 2002.  In this regard, the Board observes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of that 
claim, regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain any records from the above VAMC for the period prior to 
October 2001, to include the April 1999 repeat CT scan as well as 
the original CT scan, and associate them with the claims file.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain and associate them with the claims file 
any records from the Charleston, South Carolina, VAMC for the 
period prior to October 2001, to include the April 1999 repeat CT 
scan as well as the original CT scan.

2.  Thereafter, the RO should schedule the veteran for a VA 
examination by a physician with appropriate expertise to determine 
the nature, extent, and etiology of the veteran's lung disorder, 
to include asbestosis and lung cancer.  The veteran's claims file 
should be made available to and reviewed by the examiner.  All 
indicated tests should be performed and all findings should be 
reported in detail.  Based on examination findings, medical 
principles, and historical records, the examiner should 
specifically state whether it is at least as likely as not that 
the veteran's current lung disorder is related to his in-service 
exposure to asbestos.  The examiner should set forth the complete 
rationale for all opinions expressed and conclusions reached.  

3.  After the foregoing, the RO should re-adjudicate the issue of 
entitlement to service connection for a lung disorder, to include 
asbestosis and lung cancer, as a result of exposure to asbestos.  

3.  If such determination remains unfavorable, the veteran and his 
representative should be furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 7105 (West 2002) that 
summarizes the pertinent evidence and reflects the reasons and 
bases for the decision reached.  The veteran and his 
representative should be afforded an appropriate opportunity for 
response before the claims file is returned to the Board for 
further appellate consideration.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





